Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 1 of 42 Page ID #:1



   1 CRAIG B. GARNER (CA SBN 177971)

   2
       T. MARK TUBIS (CA SBN 323083)
       GARNER HEALTH LAW CORPORATION
   3   13274 Fiji Way, Suite 250
   4
       Marina Del Rey, CA 90292
       Telephone: (310) 458-1560
   5   Facsimile: (310) 694-9025
   6   Email: craig@garnerhealth.com

   7 Attorneys for PLAINTIFF ABC SERVICES GROUP, INC., in its capacity as
       assignee for the benefit of creditors of MORNINGSIDE RECOVERY, LLC
   8

   9                         UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11                               SOUTHERN DIVISION
  12

  13
                                                Case No. 8:19-cv-00777
  14
     ABC SERVICES GROUP, INC., a
  15 Delaware corporation, in its capacity as   COMPLAINT FOR
     assignee for the benefit of creditors of
  16
     MORNINGSIDE RECOVERY, LLC, a                 1. BREACH OF EMPLOYEE
  17 California limited liability company,           WELFARE BENEFIT PLAN
                                                     (RECOVERY OF PLAN
  18                                                 BENEFITS UNDER
                     Plaintiff,                      E.R.I.S.A.) 29 U.S.C. §
  19                                                 1132(a)(1)(b)
                                                  2. BREACH OF CONTRACT
                        v.                        3. BREACH OF IMPLIED
  20
                                                     CONTRACT
  21 AETNA HEALTH AND LIFE                        4. BREACH OF IMPLIED
                                                     COVENANT OF GOOD
     INSURANCE COMPANY, a                            FAITH AND FAIR DEALING
  22
     Connecticut corporation; and DOES 1          5. PROMISSORY ESTOPPEL
  23 through 20, Inclusive                        6. QUANTUM MERUIT
                                                  7. UNFAIR COMPETITION
  24                                              8. VIOLATION OF
                   Defendants.                       CALIFORNIA HEALTH
  25                                                 AND SAFETY CODE

  26                                            DEMAND FOR JURY TRIAL

  27

  28
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 2 of 42 Page ID #:2



   1        ABC SERVICES GROUP, INC., a Delaware corporation (“ABC”), in its
   2 capacity as assignee for the benefit of creditors of MORNINGSIDE RECOVERY,

   3 LLC, a California limited liability company (“Morningside” and ABC collectively

   4 “Plaintiff”) complains and alleges against Defendants AETNA HEALTH AND

   5 LIFE INSURANCE COMPANY, a Connecticut corporation (“Aetna”), and DOES

   6 1 through 20 (the “Doe Defendants”, collectively with Aetna referred to hereinafter

   7 as “Defendants”) as follows:

   8                                         THE PARTIES
   9       1.        ABC is a corporation organized and existing under the laws of the State
  10   of Delaware, with its primary place of business located in Tustin, California.
  11       2.        Morningside, at all relevant times, provided professional medical and
  12   mental health services and rehabilitation care for patients suffering from mental
  13   health and substance use disorders (“SUDs”) from its location in Irvine, California.
  14       3.        Defendant Aetna is, and at all relevant times was, an Connecticut
  15   corporation doing business in the State of California as a provider of health
  16   insurance benefits. Plaintiff is informed and believes, and based thereon alleges,
  17   that Aetna Health is in fact transacting the business of insurance in the State of
  18   California and is thereby subject to the laws and regulations of the State of
  19   California.
  20       4.        On or about September 21, 2018, Morningside executed a written
  21   Assignment for the Benefit of Creditors (the “Morningside Assignment”) pursuant
  22   to California Code of Civil Procedure §§ 493.010 through 493.060 and §§ 1800
  23   through 18902. Pursuant to the Morningside Assignment, Morningside conveyed
  24   to ABC all of Morningside’s property and every right, claim and interest of
  25   Morningside, including the right to prosecute this action for the benefit of
  26   Morningside’s creditors. ABC brings this action in its capacity as the assignee for
  27   the benefit of creditors of Morningside pursuant to the Morningside Assignment
  28   and in its capacity as a “creditor” of Morningside, as defined in California Civil
                     COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                             PAGE 2
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 3 of 42 Page ID #:3



   1   Code §3439.01(c). A true and correct copy of the Morningside Assignment is
   2   attached hereto and incorporated herein by this reference as Exhibit A.
   3       5.      The true names and capacities of the Doe Defendants are unknown to
   4   Plaintiff at this time, and Plaintiff therefore sues such defendants by such
   5   defendants by such fictitious names. Plaintiff is informed and believes, and based
   6   thereon alleges, that the Doe Defendants are those individuals, corporations and/or
   7   other business entities that are also in some fashion legally responsible for the
   8   actions, events and circumstances complained of herein, and may be financially
   9   responsible to Plaintiff for the services Plaintiff has provided as alleged in this
  10   Complaint. This Complaint will be amended to allege the Doe Defendants’ true
  11   names and capacities when they have been ascertained.
  12       6.      At all relevant times herein, unless otherwise indicated, Defendants
  13   were the agents and/or employees of each of the remaining Defendants and were at
  14   all times acting within the purpose and scope of said agency and employment, and
  15   each of the Defendants has ratified and approved the acts of the agent. At all
  16   relevant times herein, Defendants had actual or ostensible authority to act on each
  17   other’s behalf in certifying or authorizing the provision of services, processing and
  18   administering the claims and appeals, pricing the claims, approving or denying the
  19   claims, directing each other as to whether and/or how to pay claims , issuing
  20   remittance advices and explanation of benefits (“EOB”) statements, and making
  21   payments to Plaintiff and/or the Patients.
  22       7.      Defendants, and each of them, caused the events complained of to
  23   occur in the State of California.
  24                             JURISDICTION AND VENUE
  25       8.      Plaintiff brings this action for monetary relief pursuant to Section
  26   502(a)(1)(B) of the Employee Retirement Income Security Act of 1974 (“ERISA”),
  27   29 U.S.C. §§ 1132(a)(1)(B). This Court has subject matter jurisdiction over
  28
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 3
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 4 of 42 Page ID #:4



   1   Plaintiff’s claims because the action seeks to enforce rights under ERISA pursuant
   2   to §§ 502(e) and (f), 29 U.S.C. §§ 1132(e) and (f), and 28 U.S.C. § 1331.
   3       9.      Plaintiff also asserts state law claims for relief in this Complaint over
   4   which this Court can assert pendent jurisdiction as such claims arise from a nucleus
   5   of facts common to both the state law and ERISA claims. Nishimoto v. Federman
   6   Bachrach & Assoc., 903 F.2d 709 (9th Cir. 1990).
   7       10.     In the alternative, this Court has original jurisdiction pursuant to 28
   8   U.S.C. § 1332 insofar as this action involves parties of different states, with Aetna
   9   at all relevant times hereto a Connecticut corporation, and the amount in
  10   controversy, $3,394,634.26, exceeds the jurisdictional minimum.
  11       11.     This Court is the proper venue for this action pursuant to 8 U.S.C. §
  12   1392(b) because a substantial part of the events or omissions giving rise to the
  13   claims alleged herein, occurred in this Judicial District because one or more of the
  14   Defendants conducts a substantial amount of business in this Judicial District, and
  15   pursuant to 29 U.S.C. § 1132(e)(2) because it is the Judicial District in which the
  16   breach, in part, occurred.
  17                                    INTRODUCTION
  18       12.     In 2014, the 2010 Patient Protection and Affordable Care Act (the
  19   “ACA”) required health insurance plans, including those sold by Aetna, to provide
  20   ten categories of “essential health benefits,” including mental health substance
  21   abuse treatment. 42 U.S.C. § 18022. Under the ACA, states such as California
  22   established on-line health insurance exchanges (the “Exchanges”) where entities
  23   such as Aetna had the ability to market new ACA-compliant plans. Plaintiff is
  24   informed and believes, and based thereon alleges, that Aetna marketed new plans
  25   that reimbursed out-of-network providers of SUD treatment like Plaintiff.
  26       13.     At all relevant times herein, Plaintiff was a non-contracting (as to
  27   Aetna) mental and SUD treatment and rehabilitation facility operating in Orange
  28   County, California, also referred to as a “non-contracted” or “out-of-network”
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 4
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 5 of 42 Page ID #:5



   1   provider. At all relevant times herein, Plaintiff offered a therapeutically planned
   2   rehabilitation intervention environment for the treatment of individuals with
   3   behavioral concerns and SUDs.
   4       14.      Plaintiff is informed and believes, and based thereon alleges, that Aetna
   5   generally enters into private agreements with health care facilities which gives
   6   them “in network” provider status. Out-of-network claims are distinguished by the
   7   fact that when members/patients obtain health care services from an out-of-network
   8   provider members/patients are responsible for charges that the plan might not
   9   cover, or that exceed Aetna’s reimbursement obligation to members/patients under
  10   the Plans.
  11       15.      Plaintiff is informed and believes, and based thereon alleges, that this
  12   practice is known to Aetna and others in the industry as “steerage”, which is a
  13   method by which facilities that maintain in-network status may refer patients to
  14   each other pursuant to in-network agreements. Plaintiff is further informed and
  15   believes, and based thereon alleges, that Aetna concludes that referrals to and
  16   amongst facilities within the in-network community are permitted without fear of
  17   reprisal by state regulatory commissions that prohibit patient referrals for a fee, and
  18   the in-network status also protects members/patients from incurring excessive
  19   facility charges that are often imposed when a patient uses an out-of-network
  20   facility.
  21       16.      Plaintiff provided and rendered services, SUD and/or mental health
  22   treatment to members, subscribers and insured of Aetna, each of whom was a
  23   patient of Plaintiff (collectively the “Patients”). As a result, Plaintiff became
  24   entitled to reimbursement, remuneration and/or payment from Aetna for those
  25   services and supplies Plaintiff rendered to the Patients.
  26       17.      Plaintiff is informed and believes, and based thereon alleges, that some
  27   or all of the Patients had express coverage for mental health and SUD treatment
  28   services as a delineated benefit of an ERISA plan, summary plan descriptions, and
                    COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                            PAGE 5
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 6 of 42 Page ID #:6



   1   policies which were underwritten and/or administered by Aetna and/or the Doe
   2   Defendants (collectively an “ERISA Plan” or the “ERISA Plans”).
   3       18.     Plaintiff is informed and believes, and based thereon alleges, that some
   4   or all of the Patients were plan participants and/or beneficiaries of an Employee
   5   Welfare Plan under ERISA, as those terms are defined by 20 U.S.C. § 1002.
   6   Plaintiff is further informed and believes, and based thereon alleges, that some or
   7   all of the Patients were entitled to be reimbursed for the cost of mental health and
   8   SUD treatment as the benefit of the subject Aetna plans, policies and insurance
   9   agreements governing the relationship between each Patient and Aetna (collectively
  10   the “Aetna Plans”). Each of the Aetna Plans provided coverage for both in and out-
  11   of-network mental health providers, and for admission to treatment centers for SUD
  12   treatment by SUD treatment providers and related services received on an
  13   outpatient basis, inpatient basis, partial inpatient basis and/or intensive outpatient
  14   basis, including but not limited to coverage for facility charges, psychotherapy,
  15   psychiatrists, psychologists, charges for supplies and equipment, physician
  16   services, blood testing and other incidental services.
  17       19.     Plaintiff is informed and believes, and based thereon alleges, that the
  18   Patients had preferred provider organization (“PPO”) plan benefits or point of
  19   service (“POS”) plan benefits that allowed them to seek medically necessary
  20   benefits, whether in-network or not and were entitled to reimbursement for their
  21   claims because Plaintiff was an out-of-network provider for Aetna. The Patients’
  22   claims should not have been denied or underpaid as Aetna’s Plans provide coverage
  23   for the very services performed by Morningside, including but not limited to
  24   coverage for mental and SUD treatment.
  25       20.     Plaintiff is informed and believes, and based thereon alleges, that each
  26   of the Patients whose claims are at issue in this lawsuit required treatment for SUD
  27   and/or were suffering from serious medical and mental health concerns, sometimes
  28   related to their addictions and sometimes unrelated. Each of the Patients chose
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 6
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 7 of 42 Page ID #:7



   1   PPO insurance rather than health maintenance organization (“HMO”) insurance
   2   through their employers so that they could receive plan benefits from the physicians
   3   and other medical providers of their choice, regardless of whether the health care
   4   practitioners were in-network or out-of-network with Aetna. Defendants, who
   5   administer and/or underwrite the PPO insurance for the Patient’s employers,
   6   advertise, publicize and represent on their websites, in their literature and in
   7   commercials that the benefit of their PPO policies include the freedom to choose
   8   any doctor for any and all health care needs.
   9       21.     Plaintiff requested that Aetna authorize Patient treatment at
  10   Morningside. Plaintiff is informed and believes, and based thereon alleges, that
  11   Defendants authorized Patient mental health and SUD treatment at Morningside
  12   and verified that each of the Patients had coverage which included coverage for the
  13   treatment Morningside provided.
  14       22.     Plaintiff is further informed and believes, and based thereon alleges,
  15   that during the insurance verification process for the Patients, Aetna represented to
  16   Plaintiff that it would pay Plaintiff’s fees. Plaintiff sought information during this
  17   process about potential limitations on the reimbursement of Plaintiff’s fees each
  18   time prior to providing services, and specifically inquired as to how Aetna’s fee
  19   provisions would apply to the Patients.
  20       23.     In the alternative, Plaintiff is informed and believes, and based thereon
  21   alleges, that Aetna may have withheld information in response to such requests, and
  22   therefore misled Plaintiff into believing that services rendered by Plaintiff would be
  23   paid.
  24       24.     Plaintiff is informed and believes, and based thereon alleges, that no
  25   provisions in the Plans justified the failure to issue a final decision or denial on any
  26   of the Patient claims, and no provision in the subject Plans justified the failure and
  27   refusal of Aetna to issue an Explanation of Benefits (“EOB”) statement, or
  28   delineated and explained the justification or rationale for the refusal to pay, cover
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 7
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 8 of 42 Page ID #:8



   1   and reimburse the Patient claims or to adjust those claims. These failures and
   2   refusals by Aetna were therefore arbitrary, capricious and a breach of Aetna’s
   3   fiduciary duties to plan participants. These failures and refusals violated (a)
   4   regulations promulgated under ERISA by the Department of Labor, which require
   5   that claims be adjudicated by the claims administrator (e.g., Aetna) within 45 days
   6   after receipt of the claim and were also violative of the Plans and SPDs issued and
   7   adopted by Aetna, or in the alternative (b) California Insurance Code Section
   8   790.03(h) and California Health and Safety Code Section 1371.
   9       25.     Plaintiff is informed and believes, and based thereon alleges, that no
  10   provisions in any of the Plans, whether in the Summary Plan Descriptions (“SPDs”)
  11   and/or Evidence of Coverage (“EOC”) documents justified the failure of Aetna to
  12   pay the fees for services charged by mental health care provider or by SUD
  13   treatment facilities, like Plaintiff, and to pay nothing. These actions by Defendants
  14   were arbitrary, capricious and improper.
  15       26.     Plaintiff is informed and believes, and based thereon alleges, that for
  16   each Plan involved in this lawsuit, the terms of the Plan: (a) provided coverage for
  17   each of the services, supplies and treatments rendered by Plaintiff to each Patient
  18   for whom reimbursement, payment and coverage is sought; and (2) dictated that
  19   these covered services be paid according to a specific reimbursement rate (such as
  20   the reasonable and customary fees for services charged by Plaintiff or according to
  21   other formulae or allowable rates expressly and specifically provided in the Plans.
  22       27.     Each of the Patients have assigned all of their legal and equitable rights
  23   to payment and to assert ERISA remedies under the Plans to Plaintiff in writing,
  24   including but not limited to their rights to recover the benefits owed to them by
  25   Aetna to Plaintiff, by and through an irrevocable assignment of all of their rights,
  26   title and interest in and to the claims against Aetna. These assignments conferred
  27   upon Plaintiff the right to stand in the shoes of the Patients and to assert all of the
  28   rights held by the Patients as to Aetna and/or as to the Plans administered by Aetna,
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 8
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 9 of 42 Page ID #:9



   1   including but not limited to, all rights, powers and equitable remedies of the
   2   Patients, the right of Plaintiff to substitute in as a party or plaintiff in any past,
   3   present or future litigation regarding the Patient’s claims against Aetna, the right to
   4   the proceeds of all legal fees and costs, if specifically awarded, and any interest if
   5   specifically awarded, and the right to make and effect collections, including the
   6   commencement of legal proceedings on behalf of the Patients. A true and correct
   7   copy of a sample assignment signed by the Patients is attached hereto, and
   8   incorporated herein by this reference, as Exhibit B as if set forth in full.
   9       28.      In compliance with the terms of each Plan, Plaintiff and/or the Patients
  10   have exhausted any and all claims review, grievance, administrative appeals, and
  11   appeals requirements by submitting letters, appeals, grievances, requests for
  12   reconsideration and request for payment to Aetna.
  13       29.      Alternatively, all review, appeal, administrative grievances or
  14   complaint procedures are excused as a matter of law, are violative of Plaintiff’s due
  15   process rights, are or would be futile, or are otherwise unlawful, null, void and
  16   unenforceable. Aetna’s pattern of behavior and refusal to reimburse Plaintiff
  17   rendered all potential administrative remedies futile. As a result of Aetna’s actions
  18   and/or omissions, Aetna is estopped from asserting that Plaintiff has failed to
  19   exhaust its administrative remedies under ERISA. Alternatively, by Aetna’s failure
  20   and refusal to establish, maintain and follow a reasonable claim procedure process,
  21   Plaintiff and/or its Patients have exhausted the administrative remedies available
  22   under the Plans and are entitled to pursue this action, inasmuch as Defendants have
  23   failed to provide a reasonable claims procedure that would yield a decision on the
  24   merits of the claim, in violation of 29 C.F.R. § 2560.503-1(l).
  25                      PLAINTIFF’S CLAIMS AGAINST AETNA
  26       30.      The Patients have not been identified by name in this Complaint to
  27   protect their right of privacy, and a redacted list of all patient claims which make up
  28   Plaintiff’s claims for damages is attached hereto and incorporated herein by this
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 9
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 10 of 42 Page ID #:10



    1   reference as Exhibit C. Plaintiff is informed and believes, and based thereon
    2   alleges, that the amount due and owing from Aetna to Plaintiff resulting from the
    3   services Plaintiff provided to the Patients is $3,394,634.26.
    4       31.     Each of the Patients received mental health and/or SUD treatment at
    5   Plaintiff’s facility. Payments are due and owing by Defendants to Plaintiff for the
    6   care, treatment and procedures provided to the Patients, all of whom were insured,
    7   members, policy holders, certificate holders or otherwise covered for charges by
    8   Plaintiff through policies or certificates of insurance issued, underwritten and/or
    9   administered by Defendants.
   10       32.     Plaintiff is informed and believes, and based thereon alleges, that each
   11   of the Patients for whom claims are at issue was an insured of Aetna either as a
   12   subscriber to coverage or a dependent of a subscriber to coverage under a policy or
   13   certificate of insurance issued, administered and/or underwritten by Defendants.
   14   Plaintiff is further informed and believes, and based therein alleges, that each of the
   15   Patients for whom claims are at issue was covered by a valid insurance agreement
   16   with Aetna for the specific purpose of ensuring that the Patients would have access
   17   to medically necessary treatments, care, procedures and related care by out-of-
   18   network providers such as Plaintiff.
   19       33.     In the alternative, Plaintiff is informed and believes, and based thereon
   20   alleges, that some of the Patients for whom claims are at issue were covered by
   21   self-funded plans which were administered by Aetna. The identify of those Plans
   22   which are self-funded is known to Aetna, but is presently unknown to Plaintiff.
   23   Those self-funded Plans provided coverage to the Patients either as a subscriber to
   24   coverage or as a dependent of a subscriber to coverage under the certificate of
   25   coverage administered by Defendants. For these self-funded plans, Plaintiff is
   26   informed and believes, and based thereon alleges, that Aetna was a claim fiduciary,
   27   plan fiduciary and administrator charged with making claim determinations on
   28   behalf of the Plans.
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 10
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 11 of 42 Page ID #:11



    1       34.     Plaintiff is informed and believes, and based thereon alleges, that each
    2   of the Patients for whom claims are at issue was covered by a valid benefit plan,
    3   providing coverage for medical and mental health expenses, for the specific
    4   purpose of ensuring that the Patients would have access to medically necessary
    5   treatments, care and procedures by out-of-network providers like Plaintiff and
    6   ensuring Aetna would pay for the health care expenses incurred by the Patients for
    7   the services rendered by Aetna.
    8       35.     At all relevant times, each of the Patients received medical and/or
    9   paramedical services, procedures, mental health care, SUD treatment or other
   10   health care services from Plaintiff. Upon rendition of services to each of the
   11   Patients, each of the Patients became legally indebted, responsible and liable to
   12   Plaintiff for the full cost of and for payment of those services. Prior to the rendition
   13   of care by Plaintiff, Plaintiff sought and obtained a guarantee from the Patients that
   14   they would be legally responsible, liable and indebted for the full cost of and for
   15   payment of those services to be rendered by Plaintiff.
   16       36.     Each of the Patients requested Plaintiff to render and provide medical
   17   treatment and professional services, knowing that Plaintiff was an out-of-network
   18   provider. Each of the Patients sought out, requested and requisitioned treatment
   19   and professional services from Plaintiff and selected and chose Plaintiff to provide
   20   him or her with said services based upon Plaintiff’s reputation in the community,
   21   experience and availability to render immediate care. Each of the Patients signed
   22   written admission agreements in which the Patients agreed to be obligated, legally
   23   responsible and liable for the full amount of the charges incurred for services
   24   rendered at Plaintiff.
   25       37.     Each of the Patients presented his or her insurance card to Plaintiff,
   26   which card identified the Patient as an insured, subscriber and/or member of Aetna.
   27   These identification cards, which were issued by Aetna, did not identify whether
   28   the coverage was underwritten by Aetna as an insurer or whether Aetna was acting
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 11
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 12 of 42 Page ID #:12



    1   as a third-party administrator of a self-funded plan. Prior to the rendition of
    2   professional services, treatments and the provision of care, and at such times as
    3   required by law, Plaintiff contacted Aetna with regard to certain Patients at the
    4   telephone number(s) identified on each card. During each one of those phone
    5   conversations, Plaintiff identified the type of treatment that would be provided to
    6   the Patient to Aetna and verified that each of the Patients had coverage for such
    7   professional services and treatment, using the names and identification numbers
    8   listed on the insurance cards of the Patients. During each one of those phone
    9   conversations, Aetna affirmatively confirmed, represented and verified that each of
   10   the Patients whose claims are involved in this action was an insured of or member
   11   of Aetna, that each of the Patients whose claims are involved in this action had
   12   coverage for mental health and SUD treatment benefits through their policies or
   13   plans, that each of the policies, plans and insurance contracts covering each of the
   14   Patients provided coverage for mental health and SUD treatment benefits and
   15   would pay for the services sought to be rendered by Plaintiff, and that there were no
   16   exclusions, conditions or limitations which would result in claims submitted on
   17   behalf of each Patient being denied, rejected, refused or unpaid.
   18       38.      As a result of Aetna’s offer to pay for the services rendered by Plaintiff
   19   to each of the Patients, Plaintiff was induced to and did provide and render
   20   professional services and treatment to the Patients at great cost to itself, and fully
   21   expecting that it would be paid for its service after submission of claims to Aetna.
   22   This expectation was further buttressed by the longstanding interactions, and
   23   business practices and customs that had been established between Plaintiff and
   24   Aetna over several years, which had resulted in Aetna’s processing and payments
   25   of hundreds of prior claims on behalf of patients who had received care and
   26   treatment at Plaintiff.
   27       39.      Plaintiff is informed and believes, and based thereon alleges, that
   28   during each of these phone conversations, Aetna advised and represented that it
                    COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                            PAGE 12
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 13 of 42 Page ID #:13



    1   would adjust all claims submitted by Plaintiff and would pay those claims
    2   according to its usual and customary fees or as specified in a subject Plan for a
    3   Patient. Aetna never advised Plaintiff, however, whether a Patient’s claim was
    4   insured or underwritten by Aetna, or whether Aetna was acting in the capacity of an
    5   administrator only in adjusting that claim on behalf of a self-funded plan. To date,
    6   Aetna has not identified whether or which of the subject claims are insured,
    7   underwritten or only administered by Aetna. Aetna has never indicated the name of
    8   any self-funded Plans or identified those Plans as responsible for payment of the
    9   claims for any Patient. Plaintiff will seek leave to identify any and all self-funded
   10   Plans as self-funded and identify the proper name of that entity.
   11       40.     At all relevant times herein, representatives and agents of Defendants
   12   advised Plaintiff that each of the Patients was insured and covered for and was an
   13   eligible member or subscriber entitled to coverage under respective Plans for the
   14   services Plaintiff rendered, including mental health and SUD treatment benefits,
   15   that Plaintiff was authorized to render services, treatment and care, and that Aetna
   16   would pay Plaintiff for performance of the services, care and/or treatment rendered
   17   by Plaintiff upon Plaintiff’s submission of claim forms and invoices to Aetna.
   18       41.     At all relevant times herein, Aetna led Plaintiff to believe that Plaintiff
   19   would be paid a portion or percentage of its total billed charges, equivalent to the
   20   usual customary and reasonable amount charged by other similar SUD treatment
   21   facilities and specialists in the same geographical area or that other methodologies
   22   would be used to determine the amount that Aetna would pay Plaintiff. In reliance
   23   upon the representations of Aetna that Aetna would pay for the services to be
   24   rendered to each Patient, Plaintiff was induced to, and did provide and render
   25   medical treatments and professional services to each of the Patients. Had Aetna
   26   advised Plaintiff that there was no coverage for the treatments and services to be
   27   rendered by Plaintiff under the Patients’ Plans or had Aetna not authorized
   28
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 13
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 14 of 42 Page ID #:14



    1   treatment and verified coverage, Plaintiff would never have rendered services to the
    2   Plaintiffs or would have required each patient to self-pay for his or her treatments.
    3       42.     Plaintiff is informed and believes, and based thereon alleges, that each
    4   and every one of the Patients had express coverage for mental health and SUD
    5   treatment benefits under the applicable Plan or policy covering that Patient which
    6   was issued or administered by Aetna. As such, each Plan was required to offer
    7   coverage for mental health and SUD treatment in parity with the medical and
    8   surgical benefits afforded by the same plan, as required by 26 U.S.C. § 9812(3)(A),
    9   which mandates that:
   10       43.     In the case of a group health plan that provides both medical and
   11   surgical benefits and mental health or substance use disorder benefits, such
   12   plan shall ensure that –
   13        i.     the financial requirements applicable to such mental health or
   14               substance use disorder benefits are no more restrictive than the
   15               predominant financial requirements applied to substantially all
   16               medical and surgical benefits covered by the plan, and there are
   17               no separate cost sharing requirements that are applicable only
   18               with respect to mental health or substance use disorder benefits;
   19               and
   20        ii.    the treatment limitations applicable to such mental health or
   21               substance use disorder benefits are no more restrictive than the
   22               predominant treatment limitations applied to substantially all
   23               medical and surgical benefits covered by the plan and there are
   24               no separate treatment limitations that are applicable only with
   25               respect to mental health or substance use disorder benefits.
   26       44.     Additionally, 26 U.S.C. § 9812(5) mandates that out-of-network
   27   providers such as Plaintiff be treated in parity with medical providers and with in-
   28   network providers of mental health and SUD treatment, stating:
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 14
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 15 of 42 Page ID #:15



    1              In the case of a plan that provides both medical and
    2        surgical benefits and mental health or substance use disorder
    3        benefits, if the plan provides coverage for medical or surgical
    4        benefits provided by out-of-network providers, the plan shall
    5        provide coverage for mental health or substance use disorder
    6        benefits provided by out-of-network providers in a manner that
    7        is consistent with the requirements of this section.
    8       45.     Federal law also requires that insurers and Plans articulate the reason
    9   and rationale for any denial of benefits, stating:
   10                The criteria for medical necessity determinations made
   11         under the plan with respect to mental health or substance use
   12         disorder benefits shall be made available by the plan
   13         administrator in accordance with regulations to any current or
   14         potential participant, beneficiary, or contracting provider upon
   15         request. The reason for any denial under the plan of
   16         reimbursement or payment for services with respect to mental
   17         health or substance use disorder benefits in the case of any
   18         participant or beneficiary shall, on request or as otherwise
   19         required, be made available by the plan administrator to the
   20         participant or beneficiary in accordance with regulations.
   21       46.     The failure and refusal of Aetna to articulate the reasons, rationales
   22   and/or criteria it used in denying benefits for coverage for the Patients’ claims
   23   constitutes a breach of 26 U.S.C. § 9812(4) and the applicable regulations
   24   promulgated thereunder.
   25       47.     The failure and refusal of Aetna to pay Plaintiff for the SUD
   26   treatments rendered by Plaintiff to the Patients violated 26 U.S.C. § 9812(3), per
   27   se. Plaintiff is informed and believes, and based thereon alleges, that Aetna has
   28   discriminated against it and other mental health and SUD treatment providers by
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 15
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 16 of 42 Page ID #:16



    1   applying financial requirements and treatment limitations different than those
    2   applied to medical health providers.
    3       48.     Plaintiff is informed and believes, and based thereon alleges, that
    4   Aetna has investigated, adjusted, processed and examined Plaintiff’s claims in a
    5   manner different than the manner in which it investigates, adjusts, processes and
    6   examines the claims of medical providers, by subjecting Plaintiff’s claims to
    7   delays, by requesting additional information which is irrelevant to the claim
    8   process, by offsetting payments it acknowledged were owed on claims for the
    9   Patients by amounts owed on account of other patients who were not related to the
   10   Patients but who were insured by Aetna and who had received SUD treatments at
   11   Plaintiff at different times when treatment had been rendered to the Patients. As a
   12   result, Aetna has breached the statutory mandates of 26 U.S.C. § 9812, et. seq. and
   13   owes payment benefits to Plaintiff in an amount no less than $3,394,634.26.
   14       49.     Plaintiff is a beneficiary (as that term is defined by 29 U.S.C. §
   15   1002(8)) of the benefits payable under the subject Plans and insurance policies
   16   issued to and covering the Patients and by virtue of the assignment of rights given
   17   by each of the Patients to Plaintiff.
   18       50.     At all relevant times herein, Plaintiff was authorized by law to act on
   19   behalf of the Patient with respect to the filing of claims with Aetna, demanding
   20   production of documents from Aetna, filing appeals on behalf of the Patients with
   21   Aetna, and otherwise pursuing actions on behalf of the Patients with respect to the
   22   Patients’ Plans in accordance with 29 C.F.R. § 2560.503.1(b)(4).
   23       51.     Plaintiff is not privy to, nor does it possess or have access to any of
   24   the EOC documents, SPDs, Plan Documents, policies or Certificates of Insurance
   25   which are issued to the Patients. As such, Plaintiff does not have knowledge of or
   26   access to the definition of an “allowable amount” or “allowable benefit” as that
   27   term is defined or used by Aetna, at any time prior to the date that Aetna
   28
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 16
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 17 of 42 Page ID #:17



    1   processes, adjusts and pays each claim. These definitions were not imparted by
    2   Aetna to Plaintiff during the insurance verification or authorization process.
    3       52.     At all relevant times herein, Aetna has improperly or failed to pay and
    4   refused to pay Plaintiff for the medically necessary and appropriate services
    5   rendered to Aetna’s insureds, subscribers and members for those treatments,
    6   services and/or supplies rendered by Plaintiff. For each of the Patient claims at
    7   issue in this action, Plaintiff provided medical services to members and insureds
    8   of Aetna.
    9       53.     Following the rendition of treatment by Plaintiff to the Patients,
   10   invoices, bills and claims were submitted to Defendants for adjustment and
   11   payment. Plaintiff also provided medical records to Aetna for the treatment
   12   Plaintiff provided to the Patients.
   13       54.     For each of the claims at issue, Aetna failed and refused to adjust the
   14   claims and to issue EOB statements to Plaintiff in a timely manner as required by
   15   federal law. These failures constituted an effective denial of benefits, although an
   16   actual denial of benefits was not communicated by Aetna. By virtue of its failure
   17   and refusal to issue EOB statements and to adjust the claims, Plaintiff was
   18   precluded and inhibited from appealing the effective denial of payment on the
   19   subject claims.
   20       55.     For each of the claims at issue in this case, Aetna failed and refused to
   21   complete the claim examination process, delayed issuing EOB and EOP
   22   statements to Plaintiff, has requested unnecessary and irrelevant information and
   23   documentation from Plaintiff which has no bearing on or relevant to the claim
   24   examination process, has failed and refused to provide notification of the reasons
   25   for its failure and refusal to pay benefits and has failed to engage in a meaningful
   26   appeal process with Plaintiff. For each of the claims at issue in this case, Aetna
   27   has failed and refused to pay benefits in any amount whatsoever, leaving the entire
   28   charges unpaid and owed.
                    COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                            PAGE 17
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 18 of 42 Page ID #:18



    1       56.     To the extent Aetna issued any EOB statements, Aetna did not explain
    2   how the claims were adjusted, disallowed or denied, and Aetna provided vague,
    3   ambiguous and uncertain explanations for the manner by which Aetna based its
    4   claim determination. To the extent Aetna issued any EOB statements, each was
    5   uninformative, false and misleading, thereby depriving Plaintiff and the Patients
    6   from an ability to intelligently engage in the appeal process or understand the
    7   basis and rationale for Aetna’s denial of benefits.
    8       57.     Plaintiff is informed and believes, and based thereon alleges, that
    9   Aetna’s actions violated 29 U.S.C. § 1133, 29 C.F.R. § 2560.503-1(g) and 26
   10   U.S.C. § 9812(4), all due to Aetna’s failure to provide a description of the Plain’s
   11   review procedures and the time limits or deadlines applicable to such procedures.
   12       58.     In each of the EOB statements issued by Aetna, if any, Aetna failed to
   13   advise Plaintiff and/or the Patients of the right of the Patients and/or Plaintiff to
   14   appeal the adverse claim determination made by Aetna in any of the EOB
   15   statements concerning the right to appeal, file a grievance, seek reconsideration or
   16   otherwise engage in an administrative review process, as required by 29 U.S.C. §
   17   1133, 29 C.F.R. § 2560.503-1(g) and 26 U.S.C. § 9812(4).
   18                          FIRST CLAIM FOR RELIEF
   19             (Claims for Benefits Pursuant to 29 U.S.C. § 1132(a)(1)(B)
   20                                 Against All Defendants)
   21       59.     Plaintiff realleges and incorporates by reference each and every
   22   paragraph of this Complaint as though fully set forth herein.
   23       60.     Plaintiff is informed and believes, and based thereon alleges, that
   24   Defendants are discriminating against the Patients of Plaintiff who are suffering
   25   from a severe mental illness or SUDs by restricting benefits that are not imposed
   26   on other patients.
   27       61.     This claim is alleged by Plaintiff for relief in connection with claims
   28   for treatment rendered to members of an ERISA Plan. This claim seeks to recover
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 18
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 19 of 42 Page ID #:19



    1   benefits, enforce rights and clarify rights to benefits under 29 U.S.C. §
    2   1132(a)(1)(B). Plaintiff has standing to pursue these claims as assignee of the
    3   Patients’ benefits under the ERISA Plans. As the assignee of benefits under the
    4   ERISA Plans, Plaintiff is a “beneficiary” entitled to collect benefits under the
    5   terms of the ERISA Plans, and is the “claimant” for purposes of ERISA.
    6       62.     Plaintiff is informed and believes, and based thereon alleges, that
    7   Defendants are the insurer, sponsor, and/or financially responsible payer, serving
    8   as its designated plan administrator, and/or services as the named plan
    9   administrator’s designee. Plaintiff is further informed and believes, and based
   10   thereon alleges, that with respect to each of the ERISA Plans at issue in this case
   11   that are self-insured plans, but which do not specifically designate a plan
   12   administrator, Aetna effectively controls the decision whether to honor or deny the
   13   a claim under the Plan, exercises authority over the resolution of benefits claims,
   14   and/or has responsibility to pay the claims. Aetna also plays the role as the de
   15   facto plan administrator for such Plans.
   16       63.     Plaintiff is informed and believes, and based thereon alleges, that for
   17   each of these claims and for each of the involved Patients, Defendants have failed
   18   and refused to pay, process or adjust these claims in an appropriate fashion by,
   19   among other acts and omissions:
   20               a. Delaying the processing, adjustment and/or payment of
   21                  claims for periods of time greater than 45 days after
   22                  submission of the claims in violation of 29 C.F.R. §
   23                  2560.503-1(f)(2)(iii)(B);
   24               b. Failing and refusing to provide any notice and/or explanation
   25                  for the denial of benefits, payments or reimbursement of the
   26                  claims of each of the Patients, in violation of 29 U.S.C. §
   27                  1133(1);
   28
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 19
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 20 of 42 Page ID #:20



    1             c. Failing and refusing to provide an adequate notice and/or
    2                explanation for the denial of benefits, payments or
    3                reimbursement of claims of each of the Patients, in violation
    4                of 29 U.S.C. § 1133(1);
    5             d. Failing and refusing to provide an explanation for the denial
    6                of benefits, payments or reimbursements of claims of each of
    7                the Patients, and by failing and refusing to set forth the
    8                specific reasons for such denials, all in violation of 29 U.S.C.
    9                § 1133(1);
   10             e. Failing and refusing to provide an explanation for the denial
   11                of benefits, payments or reimbursements of claims of each of
   12                the Patients, written in a manner calculated to be understood
   13                by the participant, in violation of 29 U.S.C. § 1133(1);
   14             f. Failing to afford Plaintiff and/or its Patients with a reasonable
   15                opportunity to engage in an appeals process, in violation of
   16                29 U.S.C. § 1133(2);
   17             g. Failing to afford Plaintiff and/or its Patients with a reasonable
   18                opportunity to engage in meaningful appeal process which
   19                was full and fair, in violation of 29 U.S.C. § 1133(2);
   20             h. Failing and refusing to provide Plaintiff and/or its Patients
   21                with information pertaining to their rights to appeal,
   22                including but not limited to those deadlines for filing appeals
   23                and/or the requirements that an appeal be filed, in violation of
   24                29 U.S.C. § 1133(1);
   25             i. Violating the minimum requirements for employee benefit
   26                plans pertaining to claims and benefits by participants and
   27                beneficiaries, in violation of 29 C.F.R. § 2560.503-1(a), et
   28                seq.;
                 COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                         PAGE 20
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 21 of 42 Page ID #:21



    1              j. Failing and refusing to establish and maintain reasonable
    2                 claims procedures in violation of 29 C.F.R. § 2560.503-1(b);
    3              k. Establishing, maintaining and enforcing claims procedures
    4                 which unduly inhibit the initiation and processing of claims
    5                 for benefits, in violation of 29 C.F.R. § 2560.503.1(b)(3);
    6              l. Precluding and prohibiting Plaintiff from acting as an
    7                 authorized representative of the Patients in pursuing a benefit
    8                 claim or appeal of an adverse benefit determination, in
    9                 violation of 29 C.F.R. § 2560.503-1(b)(4);
   10              m. Failing and refusing to design, administer and enforce their
   11                 processes, procedures and claims administration to ensure
   12                 that their governing plan documents and provisions have
   13                 been applied consistently with respect to similarly situated
   14                 participants, beneficiaries and claimants, in violation of 29
   15                 C.F.R. § 2560.503-1(b)(5);
   16              n. Failing and refusing to pay benefits for services rendered by
   17                 Plaintiff which Aetna authorized, as well as rescinding the
   18                 same, in violation of California Health & Safety Code §
   19                 1371.8 and California Insurance Code § 796.04;
   20              o. Failing to offer coverage for mental health and SUD
   21                 treatment in parity with the medical and surgical benefits
   22                 afforded by the same Plan, as required by 26 U.S.C. §
   23                 9812(3), as well as other mandates set forth at 26 U.S.C. §
   24                 9812, et seq.; and
   25              p. Failing and refusing to pay Plaintiff for the SUD treatments
   26                 provided to the Patients in violation of 26 U.S.C. § 9812(3).
   27      64.     The failure and refusal of Defendants to provide coverage,
   28   reimbursement, payment and/or benefits for the SUD and/or mental health
                  COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                          PAGE 21
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 22 of 42 Page ID #:22



    1   treatment benefits rendered by Plaintiff to Plaintiff’s patients who were covered
    2   by Defendants and Defendants’ denial of health insurance benefits coverage
    3   constitutes a breach of the insurance plans and/or employee benefit Plans between
    4   Defendants and Plaintiff’s Patients. Plaintiff seeks reimbursement and
    5   compensation for any and all payments which it would have received and it will
    6   be entitled as a result of Defendants’ failure to pay benefits and cover those
    7   services rendered by Plaintiff to the Patients, in an amount not less than
    8   $3,394,634.26, according to proof at trial.
    9       65.        Defendants have arbitrarily and capriciously breached the obligations
   10   set forth in the Plans issued by Defendants, and Defendants have arbitrarily and
   11   capriciously breached their obligations under the ERISA Plans to provide Plaintiff
   12   and the Patients with health benefits.
   13       66.        As a direct and proximate result of the actions by Defendants, Plaintiff
   14   has been damaged in an amount equal to the amount of benefits Plaintiff should
   15   have received and to which the Patients would have been entitled had Defendants
   16   paid the proper amounts, which Plaintiff estimates to be $3,394,634.26.
   17       67.        As a direct and proximate result of the aforesaid conduct of
   18   Defendants in failing to provide coverage as required, Plaintiff has suffered, and
   19   will continue to suffer in the future, damages, plus interest and other economic
   20   and consequential damages, for a total amount Plaintiff estimates to be
   21   $3,394,634.26 or as otherwise determined at the time of trial.
   22       68.        Plaintiff is entitled to an award of reasonable attorneys’ fees pursuant
   23   to 29 U.S.C. § 1132(g)(1). As a result of the actions and failings of the
   24   Defendants, Plaintiff has retained the services of legal counsel and has necessarily
   25   incurred attorneys’ fees and costs in prosecuting this action. Furthermore,
   26   Plaintiff anticipates incurring additional attorneys’ fees and costs hereafter pursing
   27   this action.
   28
                       COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                               PAGE 22
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 23 of 42 Page ID #:23



    1                            .SECOND CLAIM FOR RELIEF
    2                     (Breach of Contract Against All Defendants)
    3       69.     Plaintiff realleges and incorporates by reference each and every
    4   paragraph of this Complaint as if fully set forth herein.
    5       70.     Plaintiff is informed and believes, and based thereon alleges,
    6   that all times relevant herein, all Patients who were treated by Plaintiff had
    7   valid written health insurance policies (hereinafter “Policies”) with
    8   Defendants, whereby Defendants were obligated to pay for the reasonable
    9   and necessary health care expenses incurred by the Patients.
   10       71.     Plaintiff is informed and believes, and based thereon alleges,
   11   that Defendants received, and continue to receive, valuable premium
   12   payments from the Patients and/or on behalf of the Patients under the
   13   Policies.
   14       72.     Plaintiff obtained an assignment of benefits from each Patient
   15   and as such, Plaintiff is an assignee and intended beneficiary of the Policies,
   16   and the rights conferred thereunder, between Defendants and their insureds
   17   treated by Plaintiff as its Patient. Defendants and their insureds intended
   18   that Plaintiff directly benefit from the contract, and Defendant and insureds
   19   intended to recognize Defendants and its insureds as the primary party in
   20   interest for payment of health care services provided by Plaintiff. Plaintiff is
   21   informed and believes, and based thereon alleges, that each Patient’s policy
   22   indicated intent to benefit Plaintiff by payment for the health care services
   23   they provided to Defendants’ insureds.
   24       73.     As assignees of the benefits of the Patients, Plaintiff is entitled
   25   to be paid for the services rendered based on the existence and terms of the
   26   Policies covering the Patients. Plaintiff is also an express and intended
   27   third-party beneficiary of the subject insurance Policies and are entitled to
   28   recover on that basis.
                    COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                            PAGE 23
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 24 of 42 Page ID #:24



    1       74.     Plaintiff verified that each of the Patients had coverage by a
    2   policy issued by Defendants for mental health and SUD treatment benefits
    3   through their policies or plans, that each of the policies, plans and insurance
    4   contracts covering each of the Patients provided coverage for mental health
    5   and SUD treatment benefits and would pay for the services sought to be
    6   rendered by Plaintiff, and that there were no exclusions, conditions, or
    7   limitations which would result in claims submitted on behalf of each Patient
    8   being denied, rejected, refused or unpaid.
    9       75.     As a result of Defendant’s verification and confirmation of
   10   coverage for all such services, Plaintiff did provide and render professional
   11   services and treatment to the Patients at great cost to itself and the Parties’
   12   course of conduct is consistent with this agreement.
   13       76.     After providing such professional services and treatment,
   14   Plaintiff submitted appropriate claim forms to Defendants or their agents
   15   requesting compensation for the professional services and treatment
   16   rendered to the Patients.
   17       77.     Defendants breached the provisions of the Plans by underpricing
   18   and underpaying, or not paying at all, Plaintiff for the out-of- network
   19   services provided by Plaintiff to the members and covered under the Plans,
   20   and due to Plaintiff as the assignee of the members’ out-of-network benefits.
   21   The breaches also included, among other things, interpreting and
   22   implementing the Plan terms in a way that systematically was arbitrary and
   23   capricious, making material misrepresentations and/or misleading statements
   24   regarding the manner in which out-of-network benefits are priced, making
   25   false and/or misleading representations that Plaintiff’s out-of-network claims
   26   were paid based upon a comparison of Plaintiff’s charges with amounts
   27   charged by similar providers for similar services or supplies, using improper
   28   methodologies and systems to miscalculate the usual and customary rate for
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 24
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 25 of 42 Page ID #:25



    1   Plaintiff’s services, systematically reducing benefits paid to Plaintiff for its
    2   out-of-network services, and providing an arbitrary and capricious benefit
    3   determination and appeal process.
    4       78.     Plaintiff is informed and believes, and based thereon alleges, the
    5   Plan members and Plaintiff, as assignee of the Patients’ benefits, satisfied all
    6   conditions and obligations under the Plans, including, but not limited to,
    7   paying all premiums owed, obtaining all necessary prior authorizations for
    8   the procedures, if any, and submitting timely and complete benefit claims.
    9       79.     Plaintiff has performed all of its obligations and/or has been
   10   excused from performance as a result of Defendants’ failure to perform.
   11       80.     Plaintiff either did not receive full, reasonable and often no
   12   compensation for the professional services and treatment rendered to the
   13   Patients.
   14       81.     Plaintiff is informed and believes, and based thereon alleges,
   15   that Defendants are the insurer, sponsor, and/or financially responsible
   16   payer, serves as its designated plan administrator, and/or services as the
   17   named plan administrator’s designee. Plaintiff is further informed and
   18   believes, and based thereon alleges, that Defendant effectively controls the
   19   decision whether to honor or deny the a claim under the Plan, exercises
   20   authority over the resolution of benefits claims, and/or has responsibility to
   21   pay the claims. Defendant also plays the role as the de facto plan
   22   administrator for such Plans.
   23       82.     Plaintiff is informed and believes, and based thereon alleges,
   24   that for each of these claims and for each of the involved Patients,
   25   Defendants have failed and refused to pay, process or adjust these claims in
   26   an appropriate fashion by, among other acts and omissions:
   27               a. Delaying the processing, adjustment and/or payment of
   28                   claims for periods of time greater than 45 days after
                    COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                            PAGE 25
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 26 of 42 Page ID #:26



    1                submission of the claims in violation of 29 C.F.R. §
    2                2560.503-1(f)(2)(iii)(B);
    3             b. Failing and refusing to provide any notice and/or explanation
    4                for the denial of benefits, payments or reimbursement of the
    5                claims of each of the Patients, in violation of 29 U.S.C. §
    6                1133(1);
    7             c. Failing and refusing to provide an adequate notice and/or
    8                explanation for the denial of benefits, payments or
    9                reimbursement of claims of each of the Patients, in violation
   10                of 29 U.S.C. § 1133(1);
   11             d. Failing and refusing to provide an explanation for the denial
   12                of benefits, payments or reimbursements of claims of each of
   13                the Patients, and by failing and refusing to set forth the
   14                specific reasons for such denials, all in violation of 29 U.S.C.
   15                § 1133(1);
   16             e. Failing and refusing to provide an explanation for the denial
   17                of benefits, payments or reimbursements of claims of each of
   18                the Patients, written in a manner calculated to be understood
   19                by the participant, in violation of 29 U.S.C. § 1133(1);
   20             f. Failing to afford Plaintiff and/or its Patients with a reasonable
   21                opportunity to engage in an appeals process, in violation of
   22                29 U.S.C. § 1133(2);
   23             g. Failing to afford Plaintiff and/or its Patients with a reasonable
   24                opportunity to engage in meaningful appeal process which
   25                was full and fair, in violation of 29 U.S.C. § 1133(2);
   26             h. Failing and refusing to provide Plaintiff and/or its Patients
   27                with information pertaining to their rights to appeal,
   28                including not limited to those deadlines for filing appeals
                 COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                         PAGE 26
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 27 of 42 Page ID #:27



    1                and/or the requirements that an appeal be filed, in violation of
    2                29 U.S.C. § 1133(1);
    3             i. Violating the minimum requirements for employee benefit
    4                plans pertaining to claims and benefits by participants and
    5                beneficiaries, in violation of 29 C.F.R. § 2560.503-1(a), et
    6                seq.;
    7             j. Failing and refusing to establish and maintain reasonable
    8                claims procedures in violation of 29 C.F.R. § 2560.503-1(b);
    9             k. Establishing, maintaining and enforcing claims procedures
   10                which unduly inhibit the initiation and processing of claims
   11                for benefits, in violation of 29 C.F.R. § 2560.503.1(b)(3);
   12             l. Precluding and prohibiting Plaintiff from acting as an
   13                authorized representative of the Patients in pursuing a benefit
   14                claim or appeal of an adverse benefit determination, in
   15                violation of 29 C.F.R. § 2560.503-1(b)(4);
   16             m. Failing and refusing to design, administer and enforce their
   17                processes, procedures and claims administration to ensure
   18                that their governing plan documents and provisions have
   19                been applied consistently with respect to similarly situated
   20                participants, beneficiaries and claimants, in violation of 29
   21                C.F.R. § 2560.503-1(b)(5);
   22             n. Failing and refusing to pay benefits for services rendered by
   23                Plaintiff which Defendant authorized, as well as rescinding
   24                the same, in violation of California Health & Safety Code §
   25                1371.8 and California Insurance Code § 796.04;
   26             o. Failing to offer coverage for mental health and SUD
   27                treatment in parity with the medical and surgical benefits
   28                afforded by the same Plan, as required by 26 U.S.C. §
                 COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                         PAGE 27
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 28 of 42 Page ID #:28



    1                  9812(3), as well as other mandates set forth at 26 U.S.C. §
    2                  9812, et seq.; and
    3               p. Failing and refusing to pay Plaintiff for the SUD treatments
    4                  provided to the Patients in violation of 26 U.S.C. § 9812(3).
    5       83.     The failure and refusal of Defendants to provide coverage,
    6   reimbursement, payment and/or benefits for the SUD and/or mental health
    7   treatment benefits rendered by Plaintiff to Plaintiff’s patients who were
    8   covered by Defendants and Defendants’ denial of health insurance benefits
    9   coverage constitutes a breach of the insurance plans between Defendants and
   10   Plaintiff’s Patients. Plaintiff seeks reimbursement and compensation for any
   11   and all payments which it would have received and to which it will be
   12   entitled as a result of Defendants’ failure to pay benefits and cover those
   13   services rendered by Plaintiff to the Patients, in an amount not less than
   14   $3,394,634.26, according to proof at trial.
   15       84.     As a direct and proximate result of the aforesaid conduct of
   16   Defendants in failing to provide coverage as required, Plaintiff has suffered,
   17   and will continue to suffer in the future, damages, plus pre-judgment
   18   interest, attorneys’ fees and costs, in addition to other economic and
   19   consequential damages, for a total amount Plaintiff estimates to be
   20   $3,394,634.26 as otherwise determined at the time of trial.
   21                            THIRD CLAIM FOR RELIEF
   22             (Breach of Implied-In-Law Contract Against All Defendants)
   23       85.     Plaintiff realleges and incorporates by reference each and every
   24   paragraph of this Complaint as if fully set forth herein.
   25       86.     The Patients obtained the services in California and/or provided
   26   the assignment in California.
   27       87.     Plaintiff obtained a valid assignment of benefits from each
   28   Patient to whom Plaintiff provided services. Defendants acknowledged,
                    COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                            PAGE 28
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 29 of 42 Page ID #:29



    1   consented to, and/or waived any objection to or limitation upon each such
    2   assignment of benefits.
    3       88.     Under the terms of the Plans at issue in this case and the
    4   assignments of benefits obtained by Plaintiff from each of the Patients to
    5   whom Plaintiff provided services, Defendants obligated to pay benefits
    6   under the Plans to Plaintiff, as assignee of the Patients’ benefits, for the
    7   health care services provided by Plaintiff to the members of the Plans
    8   pursuant to the out-of- network benefit provisions of the Plans.
    9       89.     The conduct between Plaintiff and Defendants and the
   10   circumstances of their interaction created an implied-in-fact contract.
   11       90.     The out-of-network benefit provisions of the Plans provide that
   12   benefit payments to Plaintiff, as assignee of the Patients’ benefits, be
   13   calculated in accordance with the usual, customary and reasonable standard.
   14       91.     As set forth more fully above, Defendants failed to pay Plaintiff
   15   for the health care services rendered to the members of the Plans as required
   16   by the terms of the Plans.
   17       92.     The failure of Defendants for itself and on behalf of the Plans to
   18   pay Plaintiff constitutes a direct breach of the terms of the Plans, as well as a
   19   breach of the MHPAEA and CMHPA.
   20       93.     Plaintiff is informed and believes, and based thereon alleges,
   21   that the Patients of the Plans entered into these plans for the specific
   22   purposes of (a) having access to SUD benefits in accordance with applicable
   23   Federal and California law, including 42 U.S.C. § 18022(b)(1)(E), 42 U.S.C.
   24   § 300gg-26 29 C.F.R. § 2590.712 and California Health & Safety Code §§
   25   1367.005, 1367.015 and (b) ensuring that Defendants will pay for health
   26   care expenses incurred by the members.
   27
   28
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 29
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 30 of 42 Page ID #:30



    1       94.     Plaintiff is informed and believes, and based therein alleges, that
    2   Defendants received, and continues to receive, valuable premium payments
    3   from the members under the Plans.
    4       95.     For these patients, Plaintiff requested pre-authorizations or pre-
    5   certifications from Defendants prior to providing any treatment in order to
    6   ensure that these services would be covered and paid for under the Plans. By
    7   representing that it would reimburse Plaintiff for its services, Defendants
    8   has] impliedly requested Plaintiff to perform services for the Plan members.
    9       96.     Plaintiff is informed and believes, and based thereon alleges,
   10   that Defendants intended to enter into an implied contract with Plaintiff, or
   11   knew, or had reason to knew, that Plaintiff would infer from Defendants’
   12   conduct that it intended to enter into an implied contract with Plaintiff.
   13       97.     Defendants breached the provisions of the Plans by underpricing
   14   and underpaying, or not paying at all, Plaintiff for the out-of- network
   15   services provided by Plaintiff to the members and covered under the Plans,
   16   and due to Plaintiff as the assignee of the members’ out-of-network benefits.
   17   The breaches also included, among other things, interpreting and
   18   implementing the Plan terms in a way that systematically was arbitrary and
   19   capricious, making material misrepresentations and/or misleading statements
   20   regarding the manner in which out-of-network benefits are priced, making
   21   false and/or misleading representations that Plaintiff’s out-of-network claims
   22   were paid based upon a comparison of Plaintiff’s charges with amounts
   23   charged by similar providers for similar services or supplies, using improper
   24   methodologies and systems to miscalculate the usual and customary rate for
   25   Plaintiff’s services, systematically reducing benefits paid to Plaintiff for its
   26   out-of-network services, and providing an arbitrary and capricious benefit
   27   determination and appeal process.
   28
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 30
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 31 of 42 Page ID #:31



    1       98.     Plaintiff is informed and believes, and based thereon alleges, the
    2   Plan members and Plaintiff, as assignee of the Patients’ benefits, satisfied all
    3   conditions and obligations under the Plans, including, but not limited to,
    4   paying all premiums owed, obtaining all necessary prior authorizations for
    5   the procedures, if any, and submitting timely and complete benefit claims.
    6       99.     Plaintiff has performed all of its obligations and/or has been
    7   excused from performance as a result of Defendants’ failure to perform.
    8       100.    As a direct and proximate result Defendants’ breach of the
    9   Plans, Plaintiff has been damaged in an amount to be proven at trial, plus
   10   pre-judgment interest at the maximum rate permitted by law.
   11       101.    Plaintiff respectfully request an award of attorneys’ fees upon
   12   prevailing in the request for relief in this cause of action, as allowable by
   13   law.
   14                            FOURTH CLAIM FOR RELIEF
   15   (Breach of the Implied Covenant of Good Faith and Fair Dealing Against All
   16                                       Defendants)
   17       102.    Plaintiff realleges and incorporates by reference each and every
   18   paragraph of this Complaint as if fully set forth herein.
   19       103.    Plaintiff is an assignee and intended beneficiary of its Patients’
   20   policies issued by Defendants and the rights conferred thereunder.
   21       104.    Each policy contains an implied covenant of good faith and fair
   22   dealing that obligates each party to do nothing to injure the right of the other
   23   party to receive the benefits of the agreement.
   24       105.    Plaintiff provided covered, necessary mental health and SUD
   25   treatment services to the Patients with the understanding and expectation
   26   that Defendants would act in good faith and deal fairly with Plaintiff
   27   pursuant to the Plans.
   28
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 31
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 32 of 42 Page ID #:32



    1       106.     Defendants and each of them, however, tortiously breached the
    2   Plans and the implied covenant of good faith and fair dealing by the conduct
    3   alleged herein, including without limitation withholding of proper claim
    4   payments from Plaintiff, making unreasonable demands on Plaintiff, not
    5   engaging in a prompt, full and complete investigation of Plaintiff’s claims,
    6   and interpreting the policies in an unduly restrictive manner so as to deny
    7   coverage and benefits when, in fact, coverage exists and benefits are owed to
    8   Plaintiff, fraudulently representing to Plaintiff that defendants would pay the
    9   claims in accordance with the policies, fraudulently misrepresenting the
   10   terms of the policies, and forcing Plaintiff to initiate litigation to recover the
   11   policy benefits owed, failing to abide by the rules and regulations
   12   promulgated by the California Department of Insurance and the California
   13   Department of Managed Health Care, and by other acts and omissions of
   14   which Plaintiff is presently unaware and which will be shown according to
   15   proof at the time of trial.
   16       107.     Plaintiff is informed and believes, and based thereon alleges,
   17   that the conduct of Defendants, and each of them, as alleged herein
   18   constitutes part of an institutional illegal pattern and practice of bad faith and
   19   unlawful insurance practices.
   20       108.     Defendants’ conduct constitutes a continuing tort that is causing
   21   Plaintiff continued damages.
   22       109.     The conduct of Defendants and each of them as alleged herein
   23   was undertaken by Defendants’ officers, directors or managing agents who
   24   were responsible for supervision, operation, reports, communication and
   25   decisions. The conduct of said officers, directors and managing agents, and
   26   of other employees, representatives and agents, was undertaken on behalf of
   27   Defendants, which had advance knowledge of the action and conduct of said
   28
                    COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                            PAGE 32
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 33 of 42 Page ID #:33



    1   individuals whose conduct and actions were authorized, ratified and
    2   approved by officers, directors or managing agents of Defendants.
    3        110.       As a direct and proximate result of Defendants’ breach, Plaintiff
    4   has suffered general and incidental damages according to proof, and is
    5   entitled to statutory and prejudgment interest. Under this Second Claim for
    6   Relief for breach of the implied covenant of good faith and fair dealing,
    7   Plaintiff seeks to recover the benefits payable under the EOC’s between the
    8   Patients and Defendants, in an amount to be proven at trial, as well as tort
    9   damages that arise from Defendants’ bad faith breach.
   10        111.       As a direct and proximate result of Defendants’ breach, Plaintiff
   11   has incurred and continues to incur economic loss, including the benefits
   12   owed in the amount of at least $3,394,634.26, the interruption in Plaintiff’s
   13   business, lost business opportunities, lost profits and other consequences, all
   14   according to proof at trial.
   15        112.       As a direct and proximate result of Defendants’ breach, Plaintiff
   16   has incurred attorney fees and costs as a result of efforts to secure the
   17   insurance benefits owed, in an amount according to proof at trial.
   18        113.       As a direct and proximate result of Defendants’ breach, Plaintiff
   19   has sustained damages, and statutory and prejudgment interest, in excess of
   20   the jurisdictional minimum of this Court in an amount to be determined at
   21   trial.
   22                                FIFTH CLAIM FOR RELIEF
   23                       (Promissory Estoppel Against All Defendants)
   24            114.   Plaintiff realleges and incorporates by reference each and every
   25 paragraph of this Complaint as if fully set forth herein.
   26            115.   As part of verifying benefits and authorizing treatment when
   27 necessary, and in multiple communications following admissions and the
   28
                        COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                                PAGE 33
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 34 of 42 Page ID #:34



    1 submission of claims, Defendants expressed a clear promise to pay Plaintiff at its
    2 usual and customary rates.
    3        116.   The persons answering calls and corresponding on behalf of
    4 Defendants, and each of them, were upon information and belief the agents and
    5 employees of Defendants, and each of them, and in doing the things herein alleged
    6 were acting within the course and scope of such agency and employment and with
    7 the permission and consent of Defendants, and each of them.
    8        117.   Plaintiff relied on Defendants’ promises in providing treatment to
    9 Defendants’ insureds, and defendants, and each of them, should reasonably have
   10 expected to induce Plaintiff’s action in providing treatment.
   11        118.   Plaintiff has suffered substantial detriment in reliance upon
   12 Defendants’ promises in providing treatment to Defendants’ insureds, including

   13 without limitation the benefits owed in the amount of at least $3,394,634.26, the
   14 interruption in Plaintiff’s business, lost business opportunities, lost profits and
   15 other consequences, all according to proof.
   16        119.   As a direct and proximate result of Defendants’ breach of their
   17 promise, Plaintiff has sustained general and incidental damages, and statutory and
   18 prejudgment interest, in excess of the jurisdictional minimum of this court in an
   19 amount to be determined at trial. Under this Fifth Claim for Relief for promissory

   20 estoppel, and aside from the consequential damages set forth in paragraph 118
   21 above, Plaintiff seeks to recover its fully-billed charges.
   22                             SIXTH CLAIM FOR RELIEF
   23                      (Quantum Meruit Against All Defendants)
   24        120.   Plaintiff realleges and incorporates by reference each and every
   25 paragraph of this Complaint as if fully set forth herein.
   26        121.   Plaintiff, as an out-of-network provider, provided mental health and
   27 SUD treatment services the Patients who were insured under Aetna Plans,
   28 preceded by authorization and verification of benefits by Defendants.
                    COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                            PAGE 34
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 35 of 42 Page ID #:35



    1       122.    Consistent with the trade custom and usage associated with prior
    2 authorization and verification of benefits, Plaintiff provided the subject treatment
    3 with the expectation, which was fully and clearly understood by Defendants and
    4 each of them, that Plaintiff would be compensated for such services.
    5       123.    Plaintiff, as an out-of-network provider, must often decide on short
    6 notice whether and to what extent it can treat a patient. Requiring such providers
    7 to, in effect, make an on-the-spot legal analysis whether the statements made by
    8 health care plans to authorize treatment and verify benefits constitute binding
    9 contract “acceptances” versus supposedly non-binding “authorizations” would
   10 jeopardize the safety of patient and impose an unfair risk on health care providers
   11 that they would not get paid for providing treatments that are medically necessary.
   12 For this reason, the California Legislature enacted Health & Safety Code § 1371.8,

   13 which states in relevant part:
   14       A health care service plan that authorizes a specific type of treatment
   15       by a provider shall not rescind or modify this authorization after
   16       the provider renders the health care service in good faith and
   17       pursuant to the authorization for any reason, including, but not
   18       limited to, the plan’s subsequent rescission, cancellation, or
   19       modification of the enrollee’s or subscriber’s contract or the plan’s
   20       subsequent determination that it did not make an accurate
   21       determination of the enrollee’s or subscriber’s eligibility….
   22       (Emphasis added.)
   23       124.    In addition to reliance upon the trade custom and usage associated
   24 with prior authorization and verification of benefits, Plaintiff provided the subject
   25 treatment with the expectation that Plaintiff would be compensated for such
   26 services based upon the prior course of conduct between Plaintiff and defendants.
   27       125.    Defendants and each of them were fully aware of the dollar amounts
   28 charged by Plaintiff for the subject treatment and had previously authorized and
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 35
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 36 of 42 Page ID #:36



    1 verified benefits for such treatment. Defendants and each of them were also aware
    2 that Plaintiff did not provide the subject treatment for free, and that Plaintiff would
    3 submit its total billed charges for said services and expect to be compensated.
    4       126.    Defendants and each of them also knew Plaintiff was not an in-
    5 network provider who had agreed to accept any pre-negotiated contract rates. With
    6 such knowledge, Defendants and each of them issued payments for the subject
    7 treatment to out-of-network providers, including Plaintiff.
    8       127.    Whereas payment by Defendants and each of them was either
    9 sporadic, inadequate, or nothing, and at some point in time Defendants ceased
   10 reimbursing out-of-network providers, including Plaintiff, for any treatment
   11 rendered.
   12       128.    Defendants and each of them were at all times obligated under
   13 California law to provide or arrange for the provision of access for their insureds to
   14 health care services in a timely manner, and sought to satisfy this duty by providing
   15 a network of in-network providers for their insureds to choose from so they may
   16 receive the necessary treatment at the lowest expense to the insurer and the insured.
   17       129.    Defendants are also liable to pay Plaintiff for treating the Patients and
   18 claims at issue due to a contract implied in law based on the network gap concept
   19 as discussed hereinabove. California law requires that where health insurance

   20 carriers such as Defendants cannot provide their insureds access to the needed
   21 healthcare providers on an “in-network” basis, the carriers shall pay any “out-of-
   22 network” provider such as Plaintiff the amounts necessary to limit the out-of-
   23 pocket cost to the patient as if an in-networker provider had provided the same
   24 treatment and services. In effect, this makes an out-of-network provider eligible to
   25 receive up to 100 percent of its fully-billed charges (since the patients would be
   26 responsible for only their relatively nominal co-payments), or in any case
   27 substantially more than the contracted rates agreed to by an in-network provider.
   28
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 36
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 37 of 42 Page ID #:37



    1       130.    Plaintiff is informed, and based therein alleges, that, there was a
    2 network gap with respect to the Patients’ payments for whom they are at issue in
    3 this action, since Defendants failed to arrange for any in-network providers in the
    4 patients’ localities who were willing and able to provide the mental health and
    5 SUD treatment required by those patients. Indeed, if Defendants objected to their
    6 insureds obtaining treatment from an out-of-network provider such as Plaintiff,
    7 why did they refuse or otherwise fail to refer those patients to an in-network
    8 provider? The only reasonable inference is that there were no such in-network
    9 providers who were in the position to treat the patients at issue. As a result, those
   10 patients had no choice but to seek the services and treatments rendered by Plaintiff,
   11 who did so in good faith and in reliance on Defendants’ expected compliance with
   12 the applicable California health care law as it pertains to a “network gap.”

   13       131.    Defendants and each of them, by words and conduct, requested that
   14 Plaintiff provide medically necessary treatment to their insureds, which benefitted
   15 Defendants in terms of meeting their legal and contractual obligations to provide or
   16 arrange for the provision of access to health care services in a timely manner.
   17       132.    As part of verifying benefits and authorizing treatment when
   18 necessary, and in multiple communications following admissions and the
   19 submission of claims, Defendants, and each of them, knew that Plaintiff was

   20 providing services to Defendants’ insureds and promised to pay Plaintiff for the
   21 treatment and thereafter enjoyed the benefit of Plaintiff providing the services
   22 Defendants were obligated to ensure for their insureds.
   23       133.    The persons answering calls and corresponding on behalf of
   24 Defendants, and each of them, were upon information and belief the agents and
   25 employees of Defendants, and each of them, and in doing the things herein alleged
   26 were acting within the course and scope of such agency and employment and with
   27 the permission and consent of Defendants, and each of them.
   28
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 37
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 38 of 42 Page ID #:38



    1       134.    Plaintiff is entitled to be paid its usual and customary fees for the
    2 services provided, without regard to the payment provisions in Defendants’
    3 policies and/or the payments owing to Plaintiff under California law based on the
    4 existence of a “network gap” as to some or all of the Patients at issue.
    5       135.    The fair and reasonable value of the non-reimbursed services that
    6 Plaintiff provided to Defendants’ insureds is at least $3,394,634.26.
    7       136.    Defendants and each of them, however, have failed and refused, and
    8 continue to refuse, to reimburse Plaintiff for the reasonable and customary value of
    9 Plaintiff’s services as required by law.
   10       137.    As a direct and proximate result of Defendants’ failure to pay for
   11 services rendered, Plaintiff has suffered general and incidental damages according
   12 to proof, and is entitled to statutory and prejudgment interest.

   13       138.    As a direct and proximate result of Defendants’ failure to pay for
   14 services rendered, Plaintiff has incurred and continues to incur economic loss,
   15 including the benefits owed in the amount of at least $3,394,634.26, the
   16 interruption in Plaintiff’s business, lost business opportunities, lost profits and
   17 other consequences, all according to proof.
   18       139.    As a direct and proximate result of Defendants’ failure to pay for
   19 services rendered, Plaintiff has sustained damages, and statutory and prejudgment

   20 interest, in excess of the jurisdictional minimum of this court in an amount to be
   21 determined at trial.
   22                              SEVENTH CLAIM FOR RELIEF
   23                        (Unfair Competition Against All Defendants)
   24       140.    Plaintiff realleges and incorporates by reference each and every
   25 paragraph of this Complaint as though set forth herein.
   26       141.    Aetna has engaged in unfair and/or unlawful business practices by,
   27 inter alia:
   28
                    COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                            PAGE 38
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 39 of 42 Page ID #:39



    1                 a. Failing to comply with applicable Federal and California law,
    2                    including 42 U.S.C. § 18022(b)(1)(E), 42 U.S.C. § 300gg-26 29
    3                    C.F.R. § 2590.712 and California Health & Safety Code §§
    4                    1367.005, 1367.015 by knowingly, among other things;
    5                 b. engaging in an “unfair payment pattern” (e.g., delaying payment
    6                    of claims, reducing the amount of payment and/or denying
    7                    payment of claims, failing on a repeated basis to pay uncontested
    8                    portions of claims in a timely manner); and
    9                 c. Failing to comply with 42 U.S.C. § 300gg-9, California Insurance
   10                    Code § 10117.52, which require disclosure to patients of pertinent
   11                    facts or insurance policy provisions relating to any coverage issues.
   12        142.     This conduct by Aetna constitutes illegal and unfair business practices
   13 under California Business and Professions Code § 17200, et seq.
   14       143.      Plaintiff seeks restitution in an amount according to proof at trial, plus
   15 applicable statutory interest. Plaintiff also seeks an injunction prohibiting Aetna
   16 from continuing with these practices as set forth in this fifth claim for relief.
   17                                EIGHTH CLAIM FOR RELIEF
   18          (Violation of California Health & Safety Code Against All Defendants)
   19       144.      Plaintiff realleges and incorporates by reference each and every
   20 paragraph of this Complaint as though set forth herein.
   21       145.      As alleged herein, Defendant violated California Health and Safety
   22 Code Section 1371.35 by their actions which include, but not limited to, failing to
   23 reimburse Plaintiff for each individual Patient within 45 working days after receipt
   24 of the claim.
   25       146.      As a direct and proximate result of the Defendant’s wrongful
   26   conduct as alleged herein, and as further alleged in the Prayer below,
   27   Plaintiff is entitled to the greater of $15 per year per claim or interest at the
   28
                    COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                            PAGE 39
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 40 of 42 Page ID #:40



    1   rate of 15% per claim beginning with the first calendar day after the 45-
    2   working day period.
    3

    4                                 PRAYER FOR RELIEF
    5 AS TO THE FIRST CLAIM FOR RELIEF:

    6            WHEREFORE, Plaintiff prays as follows:
    7            1.    For an order that Defendants pay to Plaintiff an amount to be
    8 determined at trial for the Claims under the ERISA Plans;

    9            2.   For economic damages according to proof;
   10            3.   For pre- and post-judgment interest as allowed by law;
   11            4.   For attorney’s fees and costs of suit incurred herein pursuant to ERISA
   12 § 502(g), 29 U.S.C. § 1132(g); and

   13            5.   For such other and further relief as the Court deems appropriate.
   14

   15 AS TO THE SECOND, THIRD, FOURTH, FIFTH AND SIXTH

   16 CLAIMS FOR RELIEF:

   17

   18          WHEREFORE, Plaintiff prays as follows:
   19          1.     For an order that Defendants pay to Plaintiff an amount to be proven at
   20 trial;

   21          2.     For economic damages according to proof;
   22          3.     For pre- and post-judgment interest as allowed by law;
   23          4.     For attorney’s fees and costs of suit incurred herein; and
   24          5.     For such other and further relief as the Court deems appropriate.
   25 AS TO THE SEVENTH CLAIM FOR RELIEF:

   26            WHEREFORE, Plaintiff prays as follows:
   27            1.   For an order that Defendants pay to Plaintiff an amount to be proven at
   28   trial;
                      COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                              PAGE 40
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 41 of 42 Page ID #:41



    1          2.   For pre- and post-judgment interest as allowed by law;
    2          3.   For attorney’s fees and costs of suit incurred herein;
    3          4.   For injunctive relief;
    4          5.   For such other and further relief as the Court deems appropriate.
    5 AS TO THE EIGHT CLAIM FOR RELIEF:

    6          WHEREFORE, Plaintiff prays as follows:
    7          1.   For an order that Defendants pay to Plaintiff the greater of $15
    8 per year per claim or interest at the rate of 15% per claim beginning with the

    9 first calendar day after the 45-day working period; an amount to be proven at

   10 trial;

   11          2.   For pre- and post-judgment interest as allowed by law;
   12          3.   For attorney’s fees and costs of suit incurred herein;
   13          4.   For injunctive relief ; ‘
   14          5.   For such other and further relief as the Court deems appropriate.
   15

   16                                           Respectfully Submitted,
   17 Dated: April 28, 2019                     GARNER HEALTH LAW CORPORATION
   18

   19                                           By: ____/s/ Craig B. Garner____
   20
                                                      CRAIG B. GARNER
                                                Attorneys for PLAINTIFF ABC SERVICES
   21                                           GROUP, INC., in its capacity as assignee for
   22                                           the benefit of creditors of MORNINGSIDE
                                                RECOVERY, LLC
   23

   24

   25

   26

   27

   28
                    COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                            PAGE 41
Case 8:19-cv-00777-DOC-DFM Document 1 Filed 04/28/19 Page 42 of 42 Page ID #:42



    1                           DEMAND FOR JURY TRIAL
    2
    3        Pursuant to the Seventh Amendment to the United States Constitution, and
    4 any other applicable law, Plaintiff hereby requests a trial by jury for all claims
    5 triable by jury.
    6
    7                                          Respectfully Submitted,
    8 Dated: April 28, 2019                    GARNER HEALTH LAW CORPORATION
    9
   10
   11                                          By: ____/s/ Craig B. Garner____
   12                                                CRAIG B. GARNER
                                               Attorneys for PLAINTIFF ABC SERVICES
   13                                          GROUP, INC., in its capacity as assignee for
   14                                          the benefit of creditors of MORNINGSIDE
                                               RECOVERY, LLC
   15
   16
   17
   18
   19

   20
   21
   22
   23
   24
   25
   26
   27
   28
                   COMPLAINT FOR BENEFITS UNDER ERISA AND RELATED CLAIMS
                                           PAGE 42
